Citation Nr: 1213021	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  08-26 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for actinomycosis, status post right thoracotomy.  

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), including secondary to actinomycosis.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from October 1955 to August 1976.  

By rating action in November 1998, the RO, in part, denied service connection for actinomycosis, status post right thoracotomy.  The Veteran and his representative were notified of this decision and did not appeal.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 RO decision which reopened service connection for actinomycosis, status post right thoracotomy but denied the claim on a de novo basis and denied service connection for COPD, including on a secondary basis.  

In February 2010, the Board denied the issues currently on appeal, and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an September 2011 Memorandum Decision, the Court vacated the February 2010 Board decision and remanded the appeal to the Board for further action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

As a result of the October 2011 Order of the Court, the Board has been directed to undertake additional action consistent with the Memorandum Decision.  

In this case, the Veteran contends that his that actinomycosis was first manifested in service but was not diagnosed until extensive testing was accomplished a few years after service, and believes that he is entitled to a grant of service connection.  

Historically, the service treatment records (STRs) were negative for any signs or symptoms of a respiratory disorder, nor did the Veteran report any respiratory problems during service.  The STRs showed that the Veteran was evaluated for "chest pain" in the low sternal or epigastric region on a couple of occasions in service, however, he made no mention of any respiratory problems, such as, shortness of breath or chest tightness and manifested no symptoms of a lung infection or respiratory disorder, such as a productive or chronic cough.  The etiology of the Veteran's "chest pain" in service was attributed to alcoholism, and the record showed that his epigastric pain resolved when he stopped drinking.  A re-enlistment examination report, dated in August 1974 indicated that a chest x-ray study revealed slight scarring at the left base with some calcification of he left hilar node, but was otherwise within normal limits.  An STR in September 1975, indicated that an x-ray study was within normal limits.  The Veteran retired from service in August 1976.  

On an employment examination in February 1978, the Veteran specifically denied any chest pains or respiratory problems, and no pertinent abnormalities were noted on examination.  A pulmonary function study at that time was within normal limits.  

Other records showed that the Veteran was first seen for pleuritic type chest pains in December 1978, at which time he reported the onset of symptoms two to three months earlier.  The Veteran specifically denied any history of asthma, paroxysmal nocturnal dyspnea, orthopnea, or lung disease.  Routine physical examination revealed some splinting of the right chest and decreased breath sounds in the right base along with dullness to percussion.  The Veteran also reported a productive cough with sputum for the past few months.  Subsequent diagnostic testing revealed actinomycosis of the right lung base, and the Veteran underwent right thoracotomy with wedge resection.  He was treated with Penicillin and his post-operative course was uneventful.  Other than routine follow-up, the records do not reflect any additional treatment, complications, or recurrence of infection.  

Part of VA's duty to assist under the Veterans Claims Assistance Act (VCAA) is to provide the Veteran with an examination if, as in this case, there is competent evidence of a current disability, and the evidence indicates that the current disability may be related to an event in service.  38 C.F.R. § 3.159(c)(4) (2011).  

Given the medical complexity of this case, the Board finds that a VA examination is necessary.  Accordingly, the case is REMANDED for the following action:  

1.  The Veteran should be scheduled for a pulmonary examination to determine the nature and, if feasible, date of onset of his actinomycosis, first diagnosed in 1978.  The claims folder should be made available to the examiner for review, and notation to the effect that this record review took place should be included in the report of the examiner.  All appropriate testing should be undertaken in connection with the examination.  The examiner should provide a response to the following:  

a) Is it at least as likely as not that the Veteran's actinomycosis was initially manifested in service or is otherwise related to service?  

b) If so, is it at least as likely as not that the Veteran's COPD is proximately due to, the result of, or aggravated by the residuals of actinomycosis?  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or because additional information was needed.  If it is determined that additional information is needed, the examiner should state what information is needed in order to offer an opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definitive opinion can be obtained.)  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

2.  After the requested development has been completed, the AMC should readjudicate the claims.  This should include, if appropriate, consideration of whether the Veteran's COPD is proximately due to, the result of, or aggravated by the actinomycosis.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

